Per Curiam.
— In foreclosure proceedings it appears that a note and mortgage were executed for a stated amount designed, .as shown by a declaration of trust concurrently executed, to cover existing debts and future advances. The mortgage was to mature upon failure to pay interest on the indebtedness. A demurrer to the bill of complaint was overruled and the defendants appealed.
While the bill of complaint alleges that interest “due upon the note and mortgage * * * has not been paid, *116and that no part thereof has been paid,” this allegation and others like it, in view of the entire case made by the bill, must be taken to mean that interest due on the indebtedness has not been paid; and in this view of the bill of complaint the demurrer thereto was properly overruled, there being no grounds' of the demurrer sufficient to show lack of equity to foreclose.
Decree affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.